

117 HR 5292 IH: Energy Accountability Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5292IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Young introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVII of the Energy Policy Act of 2005 to specify that the Secretary of Energy may not make a loan guarantee under such title for a project if the applicable borrower has previously defaulted on an obligation guaranteed under such title, and for other purposes.1.Short titleThis Act may be cited as the Energy Accountability Act. 2.Disqualification of borrowers who have previously defaultedSection 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the following: (r)Disqualification for previous defaultsThe Secretary may not make a guarantee under this title for a project if the borrower or any related or successor entity, as determined by the Secretary, has previously defaulted on an obligation guaranteed under this title. .